DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on September 5, 2022 was received. Claims 1-2 were amended and claims 11-13 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued June 8, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 5, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a processor which broadly acquires temperature distribution and performs calculations, comparisons, and finally extreme broad material output. 
These broad limitations of determining the temperature and performing calculations and comparisons are processes that, under their broadest reasonable interpretation, cover performance of these limitations in the mind. Specifically, other than reciting the extremely broad “processor”, nothing in the claim precludes these steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The material output section of the claim is also considered to be very broad and generic, and not require any specific or particular application such as spraying for example. Therefore the above abstract idea has not been integrated into a particular practical application beyond the abstract and generic “output” of material. Further, no elements could be found which are significantly more than this abstract idea.
Accordingly this judicial exception is not integrated into a practical application because they are drawn to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are simply drawn to mental processes with the additional recitation of a broad and generic computer component. The claims are not patent eligible. 

Claim Rejections - 35 USC § 112
Claims 1-8 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a temperature sensor and a material applicator. These elements are critical because a processor alone cannot perform the steps claimed, it needs to be connected to these elements in order to achieve the claimed functionality. A processor can however receive a signal which contains temperature information and send a signal to a material output applicator, but it cannot perform the measurement or output itself as claimed.
Claim 3 is rejected because it recites “the difference between the target temperature distribution and the after-coating temperature distribution” in claim 2 which depends from claim 1 where two such “differences” are claimed, a first difference and a second difference. As such it is unclear which difference claim 3 is attempting to limit. 

Claim Rejections - 35 USC § 102/103
Claims 1 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nauka et al. (US 2016/0332374).
Regarding claim 1: Nauka et al. discloses a manufacturing system (200) which includes a system controller (210) which is an information processing apparatus with a processor (212) which uses a temperature sensor (228) to acquire a temperature distribution of an object being manufactured by applying successive layers of material, as well as a cooling agent distributor (206) that causes a cooling agent to be output onto the object if the temperature distribution shows that the temperature is greater than a baseline temperature (pars. 20-21, 52, 71-75, figures 2-3 and 6). 
In performing this process Nauka et al. inherently calculates the difference between the measured temperature and a baseline temperature, and while Nauka et al. does not explicitly disclose calculating the difference between the object after the cooling agent is applied and the baseline temperature, Nauka et al. does disclose that the cooling agent is applied by use of the agent control delivery data (208) until the temperature distribution of the object returns to the baseline temperature (pars. 77-79). This process seems to inherently require the processor (212) of Nauka et al. to measure the temperature of the surface after the cooling agent is applied, again and again until the measured temperature reaches a satisfactory range. See MPEP §§ 2112 - 2112.02.
However, even if this is not inherently necessary it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to continuously monitor the temperature after both kinds of material are applied in order to determine exactly when the temperature returns to the desired baseline temperature range. In performing this process, Nauka et al. inherently compares the temperature difference after the build material is applied with that after the cooling agent is applied and determines which material is chosen from this comparison. i.e. if the temperature difference after the cooling agent is applied is less than the temperature difference after the build material is applied then Nauka et al. will inherently output more cooling agent to attempt to lower the difference between it and the target temperature.
Regarding claims 2 and 11: Nauka et al. discloses that the cooling agent is applied by the cooling agent distributer (206) if the acquired temperature distribution is higher than a baseline temperature, and if it is not greater than a baseline temperature the build material is again applied (pars. 71-75, figure 3). 
Regarding claim 3: Nauka et al. discloses that the cooling agent is designed to reduce the temperature of the object so as to align it closer to the baseline temperature (par. 79).
Regarding claim 4: Nauka et al. further discloses an agent control delivery data section (208) which uses the temperature information sensed by the temperature sensor (228) values as well as mathematical models informed by the properties of the object and coating in order to determine the temperature distribution (500a) (pars. 71-73).
Regarding claim 5: Nauka et al. discloses that the cooling agent is applied by use of the agent control delivery data (208) until the temperature distribution of the object returns to the baseline temperature (pars. 77-79). While Nauka et al. does not explicitly disclose that the agent control delivery data (208) then calculates the temperature distribution again while the cooling agent is being applied, this is considered to be either an inherent or obvious step as discussed above in the rejection of claim 1. 
Regarding claim 6: Nauka et al. discloses that the cooling agent is applied until the temperature distribution (500a) reaches the desired baseline temperature (par. 79), but fails to explicitly disclose that the cooling agent application and temperature calculation is done in discrete, repeated steps. However similarly to claim 5 this is considered to be either an inherent or obvious step as discussed above in the rejection of claim 1.
Regarding claim 7: Nauka et al. discloses that besides the cooling agent distributor (206) there can also be a coalescing agent distributor (202) which delivers a different material, and further discloses that the two distributors can instead be made into a single distributor able to choose from either the cooling agent (406) or the coalescing agent (404) to be output to the object based on the determination from the temperature sensor (228) and the agent control delivery data (208) (pars. 71-73, 78). 
Regarding claim 8: Nauka et al. discloses that the delivery of the agents is determined based on head diffusion properties and thermal process models (par. 72-73) which are physical properties related to heat conduction. 
	Regarding claim 12: Nauka et al. discloses that the predetermined temperature range and baseline temperature are determined based on the properties of the build material and coalescing agent (par. 70), which all affect the design of the built article and its target shape. 
	Regarding claim 13: Nauka et al. discloses that the exact build material is selected based on its heat conductivity among other factors (par. 19). 

Response to Arguments
Applicant's arguments filed September 5, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Nauka et al. does not detect and compare the temperature differences for both the surface after coating with the build material and with the cooling material as now claimed in claim 1.
In response:
Applicant’s arguments are moot in light of the new rejections discussed above. While Nauka et al. does not explicitly disclose these functions, they are either inherent or obvious process steps performed when performing the overall process of Nauka et al. which monitors the temperature distribution after coating with a build material and then applies a cooling agent based on this measured distribution until the temperature being continuously monitored returns to the baseline threshold. Therefore Nauka et al. still reads on the claim, whether by inherency or obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/23/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717